
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 777
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Mr. McDermott (for
			 himself, Ms. Baldwin,
			 Mr. Frank of Massachusetts, and
			 Mr. Polis of Colorado) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring all those participating in a
		  production of The Laramie Project: 10 Years Later in remembrance
		  of Matthew Shepard.
	
	
		Whereas Matthew Shepard, a 21-year-old student at the
			 University of Wyoming in Laramie, Wyoming, was beaten and tortured, tied to a
			 wooden fence, and left for dead, due to his sexual orientation;
		Whereas Matthew Shepard died as a result of his injuries
			 on October 12, 1998, in a Colorado hospital, surrounded by his loving family
			 and friends;
		Whereas the highly acclaimed play “The Laramie Project”
			 was written in reaction to the murder of Matthew Shepard, based on hundreds of
			 interviews conducted by members of the Tectonic Theater Project with residents
			 of Laramie, journal entries of Project members, and news reports;
		Whereas The Laramie Project, since its
			 first performance in 2000, has been among the most performed plays in
			 America;
		Whereas on Monday, October 12, 2009, on the 11th
			 anniversary of Matthew Shepard’s death, dozens of theaters across the United
			 States will simultaneously debut an 80-minute epilogue to The Laramie
			 Project entitled The Laramie Project: 10 Years
			 Later;
		Whereas the writers of the The Laramie Project: 10
			 Years Later are Tectonic Theater Project members Moisés Kaufman, Leigh
			 Fondakowski, Greg Pierotti, Andy Paris, and Stephen Belber;
		Whereas The Laramie Project: 10 Years Later
			 focuses on the long-term effects of the murder of Matthew Shepard on the town
			 of Laramie, Wyoming, exploring how the town has changed and how the murder
			 continues to reverberate through the community; and
		Whereas The Laramie Project: 10 Years Later
			 will be performed in New York at Lincoln Center’s Alice Tully Hall, and at over
			 100 other theaters in all 50 States, including the Seattle Repertory Theater;
			 the Arena Stage in Washington, DC; Cuyahoga Community College in Cleveland,
			 Ohio; Lied Center for the Performing Arts in Lincoln, Nebraska; Williams
			 Theatre in Tulsa, Oklahoma; and the Berkeley Repertory Theater; and will also
			 be performed in Canada, Great Britain, Spain, Hong Kong, and Australia: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)honors all those
			 participating in a production of The Laramie Project: 10 Years
			 Later in remembrance of Matthew Shepard;
			(2)expresses its
			 continuing condemnation of all violent acts motivated by hatred, including the
			 torture and murder of Matthew Shepard, and commends the involvement of all
			 Americans in building a more civil and tolerant society; and
			(3)congratulates the
			 participants and patrons involved for continuing to engage in activities that
			 raise awareness of hate crimes in our society.
			
